DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings (Figs. 22 and 23), outlined in the previous Office Action, has been overcome by inventor’s amendment.  Inventor supplies the proper (prior art) label.  

Claim Objections Withdrawn
The objection to claim 71, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim text as appropriate.  
The objection to claim 72, as being dependent upon a claim which had also been objected to, is withdrawn.  The objection is moot.  

112(b) Rejections Withdrawn
The rejections of claims 3, 46 and 86 under 35 USC 112(b) or 35 USC (Pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  


112(d) Rejections Withdrawn
The rejection of claims 31 and 74 under 35 USC 112(d) or 35 USC (Pre-AIA ), fourth paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

102 Rejections Withdrawn
The rejection of claim 86 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim (by deleting the compound) such that the claim no longer reads on the cited art.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 86 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Biochemistry (2004), 43(51), pp. 16067-16075.  
Inventor teaches a pharmaceutical composition comprising one compound chosen from a list of compounds.  One of those listed compounds is N-(2,3-Dichloro-4-oxo-4H-naphthalen-1-ylidend)-benzenesulfonamide.  (This is the top diagramed compound on page 17/29 of the diagramed figures of FIG. 16).  
Biochemistry (2004), 43(51), pp. 16067-16075 explicitly teaches a composition of this compound useful as an in vitro small molecule inhibitor of NFAT-Calcineurin in investigations for drug development (page 16067, column 2, full paragraph beginning text line 18; page 16071, Table 3, rank 2 (INCA-2); Figure 5, INCA-2).  That is, the reference inherently teaches a pharmaceutical composition of the compound.  

Allowable Subject Matter
Claims 1-3, 28-30, 32, 33, 38-40, 42, 44-46, 71-73, 76-78, 81, 82 and 84 are allowed for reasons of record (10/18/2021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/4/2022